DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application has claimed priority under 35 U.S.C. 119 from Chinese patent application CN202010009870.0 filed 1/6/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 6/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
The response filed on 3/24/2022 has been entered and made of record. Claims 1, 11, and 20 are amended. Claims 1-20 are pending.
The previous rejections of claims 1, 3-4, 8, 11, 13-14, 18, and 20 under 35 USC 102 under Peng, claims 2 and 12 under 35 USC 103 under Peng in view of Jung, claims 5 and 15 under 35 USC 103 under Peng in view of Marggraff, claims 6 and 16 under 35 USC 103 under Peng in view of Leong et al, claims 7 and 17 under 35 USC 103 under Peng in view of Leong, and further in view of Lee, and claims 9-10 and 19 under 35 USC 103 under Peng in view of Wright et al are maintained.


Drawings
The drawings filed 6/15/2020 were accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, 8, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng (US 20200204738 A1; filed 7/25/2018).


With regards to claim 1, Peng discloses an image acquisition method, the method comprising:
 acquiring, by an electronic device comprising a camera, a preview image collected by the camera (Peng, abstract: “displaying, on the first display screen and the second display screen respectively in a full screen display manner, a preview image acquired by the rear camera”); detecting, by the electronic device, a target area in the preview image based on a preset composition model, wherein the target area is an area focused by a photographer (Peng, paragraph 72: “in order to ensure the photographing effect, it is required to detect by the rear camera whether the current composition of the photographed object matches the target composition information. The matching criteria may be set according to requirements before this step or before any step prior to this step, which is not limited in this embodiment of the present disclosure;” Also see paragraphs 73-74 for an example; The target area can be interpreted as either the “photographed persons” of paragraphs 73-74 or the entire preview image itself, since the claims do not require the target area to be smaller than the preview image; the “detecting” the target area is being interpreted as Peng determining that the current composition matches the target composition); and in response to detecting the target area, acquiring, by the electronic device, an image comprising the target area as a target image (Peng, paragraph 11: “controlling the rear camera to perform a photographing operation, based on the target composition information”; Peng, paragraph 76: “In the case that the current composition of the photographed object is matched with the target composition information, the rear camera may be triggered to perform the photographing operation”).

	With regards to claim 3, which depends on claim 1, Peng discloses before detecting the target area in the preview image based on the preset composition model, acquiring voice data collected by an audio collector in the electronic device; and in response to determining that keywords of the voice data comprise preset keyword instructions, performing the step of detecting the target area in the preview image based on the preset composition model (Peng, paragraph 42: "Of course, if the photographing instruction may be input through other methods, such as voice…, instead of inputting the photographing instruction through the photographing control component on the front of the mobile terminal, then the back display screen of the mobile terminal may be used to show the current preview interface of the camera, which is not limited herein”; Peng, paragraph 140: “Then, when determining the target composition information, when a voice instruction is detected and the voice instruction includes a preset second keyword, the composition reference image currently displayed on the second display screen is determined as the target composition information.”).

With regards to claim 4, which depends on claim 1, Peng discloses before detecting the target area in the preview image based on the preset composition model, acquiring a preview image collected by an instruction camera in the electronic device (Peng, Fig. 2: step 220: Displaying, on the first display screen and the second display screen respectively in a full screen display manner, a preview image acquired by the back camera); acquiring postures of a photographer in the preview image collected by the instruction camera; and in response to determining that the postures of the photographer comprise preset postures, performing the step of detecting the target area in the preview image based on the preset composition model (Peng, paragraph 127: “In addition, if a gesture operation is detected and the gesture operation is a second preset gesture, the composition reference image currently displayed on the second display screen is determined as the target composition information.”).


With regards to claim 8, which depends on claim 1, Peng discloses in response to detecting a starting operation of the camera, presenting a first preset interface configured to display the preview image, wherein no operation key is displayed in the first preset interface (Peng, Fig. 2A: schematic view shown in part c has no operation buttons displayed).

Claims 11, 13-14, and 18 recite substantially similar limitations to claims 1, 3-4, and 8 respectively and are thus rejected along the same rationales.

Claim 20 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Jung et al (US 20190174056 A1; filed 10/16/2018).


	With regards to claim 2, which depends on claim 1, Peng does not disclose obtaining the preset composition model by performing at least one of following acts: forming the preset composition model based on composition principles; and training the preset composition model based on preset composition samples.
	However, Jung teaches obtaining the preset composition model by performing at least one of following acts: forming the preset composition model based on composition principles; and training the preset composition model based on preset composition samples (Jung, paragraph 308: “Also, the model learner 1310-4 may train a data recognition model used to determine the recommendation situation by using the learning data. In this case, the data recognition model may be a model that is pre-established. For example, the data recognition model may be a model that is pre-established by receiving basic learning data (e.g., sample data).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Jung such that the preset composition model is determined based on a machine learning process that used sample data to learn. This would have enabled the invention to provide professional-looking recommendations to users using the trained model (Jung, paragraph 78: “the electronic apparatus 1000 may determine the recommended photographing composition by using the learning network model (e.g., the AI model) trained based on photographs taken by professionals.”). 

Claim 12 recites substantially similar limitations to claim 2 and is thus rejected along the same rationale.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Marggraff et al (US 20190179418 A1; filed 7/6/2018).

With regards to claim 5, which depends on claim 1, Peng discloses before detecting the target area in the preview image based on the preset composition model, acquiring a preview video stream collected by the instruction camera in the electronic device (Peng, Fig. 2: step 220: Displaying, on the first display screen and the second display screen respectively in a full screen display manner, a preview image acquired by the back camera)… and in response to obtaining the… postures, executing the step of detecting the target area in the preview image based on the preset composition model (Peng, paragraph 127: “In addition, if a gesture operation is detected and the gesture operation is a second preset gesture, the composition reference image currently displayed on the second display screen is determined as the target composition information.”).
However, Peng does not disclose tracking the eyeballs of the photographer in the preview video stream based on a preset eyeball tracking algorithm to obtain the eyeball postures of the photographer; and in response to obtaining the eyeball postures, executing the step.
However, Marggraff teaches tracking the eyeballs of the photographer in the preview video stream based on a preset eyeball tracking algorithm to obtain the eyeball postures of the photographer; and in response to obtaining the eyeball postures, executing the step (Marggraff, paragraph 136: “Some embodiments of the eye tracking subsystem herein may employ image sensors as the primary input for the subsystem, while further embodiments may employ alternative sensors that are capable of producing suitable data to determine the direction of a user's gaze.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Marggraff et al such that the eye postures of the user could be treated as a user input. This would have enhanced the invention by providing an easy means of input (Marggraff et al, paragraph 14: “eye tracking data may be combined with data from additional sensors in order to enhance operation.”).

Claim 15 recites substantially similar limitations to claim 5 and is thus rejected along the same rationale.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Leong et al (US 20190379822 A1; filed 2/23/2018).

With regards to claim 6, which depends on claim 1, Peng discloses detecting the target area in the preview image based on the preset composition model… executing the step of detecting the target area in the preview image based on the preset composition model (Peng, paragraphs 9-10: “displaying, on the second display screen, pre-stored composition reference information; determining target composition information in the composition reference information”).
However, Peng does not disclose before detecting the target area…, acquiring spatial posture data collected by a spatial posture sensor in the electronic device; acquiring posture of the electronic device according to the spatial posture data, wherein the posture comprises a stationary state of the electronic device; in response to determining that duration of the posture exceeds a preset first duration threshold… in response to determining that the duration of the posture exceeds a preset second duration threshold, recording a video.
Leong teaches before detecting the target area…, acquiring spatial posture data collected by a spatial posture sensor in the electronic device; acquiring posture of the electronic device according to the spatial posture data, wherein the posture comprises a stationary state of the electronic device (Leong, paragraph 15: “an orientation sensor for determining the orientation of the lens with respect to the horizontal; and an actuator for automatically actuating the camera such that at least one image is captured and stored in the memory when the orientation of the lens with respect to the horizontal passes a predetermined angle”); in response to determining that duration of the posture exceeds a preset first duration threshold… in response to determining that the duration of the posture exceeds a preset second duration threshold (Leong, paragraph 99: “Threshold values of acceleration levels and/or rate of change of acceleration levels and/or time intervals are used to avoid accidental initiation of possible actions.” Examiner is treating both threshold values to be equal), recording a video (Leong, paragraph 15: “Preferably upon actuation the camera captures a series of images in the form of a video.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Leong such that the device can start capturing video upon maintaining a certain spatial posture for a short period of time. This would have allowed the user to quickly initiate recording of an event or object (Leong, paragraph 65: “This provides the user with a fast reaction time when the user needs to record something of interest.”).

Claim 16 recites substantially similar limitations to claim 6 and is thus rejected along the same rationale.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Leong, and further in view of Lee (US 20100129051 A1; filed 11/24/2008).

With regards to claim 7, which depends on claim 6, Peng does not disclose after recording the video and before storing the recorded video, acquiring a first video from a time moment of turning on the camera to a time moment of starting to record the video; and adding the first video to the recorded video.
However, Lee teaches after recording the video and before storing the recorded video, acquiring a first video from a time moment of turning on the camera to a time moment of starting to record the video; and adding the first video to the recorded video (Lee, fig. 1: normal recording and pre-recording data are combined; Lee, paragraph 32: “More specifically, the pre-recording may start when a multimedia recording apparatus is powered on, when [an] image sensor is ready, when a lens is focused, or when a user presses a button”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Lee such that the device automatically records portions before the user begins the recording. This would have enabled the invention to record certain events that the user may have unintentionally missed (Lee, paragraph 25: “a pre-recording period… may be set such that the unforgettable or important moments not recorded by the normal recording unit 14 are still recorded by the pre-recording unit 16.”).

Claim 17 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.




Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Wright et al (US 20170310888 A1; filed 10/26/2015).


With regards to claim 9, which depends on claim 8, Peng does not disclose after acquiring the image comprising the target area as the target image, in response to detecting a control instruction characterizing the stop of photographing, stopping a current photographing and closing the first preset interface.
However, Wright et al teaches after acquiring the image comprising the target area as the target image, in response to detecting a control instruction characterizing the stop of photographing, stopping a current photographing and closing the first preset interface (Wright et al, Paragraph 73: "The image capture session may terminate by the user specifically closing the camera application, by the user selecting an alternative application, by answering a telephone call on the device 10, by timeout, or by selecting a home screen or back button.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Wright such that the camera application can be closed. This would have allowed the user to view or use other applications (Wright et al, paragraph 73: “the user selecting an alternative application, by answering a telephone call on the device 10, by timeout, or by selecting a home screen… he user selects a folder view that returns the user to the attribute set selection page”).

With regards to claim 10, which depends on claim 1, Peng does not disclose after acquiring the image comprising the target area as the target image, in response to detecting a browsing instruction characterizing the browsing of the target image, displaying the target image in a second preset interface; in response to detecting a deletion instruction characterizing the deletion of the target image, deleting the currently displayed target image; and in response to detecting a switching instruction characterizing the switching of the target image, displaying the next target image to be switched.
However, Wright et al teaches after acquiring the image comprising the target area as the target image, in response to detecting a browsing instruction characterizing the browsing of the target image, displaying the target image in a second preset interface (Wright et al, paragraph 66: “The image capture screen 50 may include a folder management tab 57 that when selected, enables the user to manage the folders”; Wright et al, Fig. 7: current contents 71 is displayed); in response to detecting a deletion instruction characterizing the deletion of the target image, deleting the currently displayed target image (Wright et al, Fig. 7: Delete icon (trash) is displayed as part of the attribute management tab 72); and in response to detecting a switching instruction characterizing the switching of the target image, displaying the next target image to be switched (Wright et al, fig. 7: the “switching instruction” can be interpreted as the change of the sharing attribute (e.g. from public to “me only”), or cutting or deletion of a selected image which would result in the other images of the folder still being displayed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Peng and Wright such that the user is able to browse and modify the images taken by the camera application. This would have enabled the users to mage the images (Wright et al, paragraph 66: “a folder management tab 57 that when selected, enables the user to manage the folders… setting and controlling the attributes of the folder as well as performing other management operations on the contents of the folder”).

Claim 19 recites substantially similar limitations to claim 10 and is thus rejected along the same rationale.




Response to Arguments
Applicant's arguments filed 3/24/2022 regarding the amendments to the independent claims (claims 1, 11, and 20) have been fully considered but they are not persuasive. Applicant argues that Peng (and the other cited art) do not disclose the target area being the area focused by a photographer, in addition to the other limitations concerning the target area. Applicant argues that the target area cannot be interpreted as the target composition information based on the amendment (1), that Peng requires the photographer and/or photographed persons to adjust their positions in order to match the composition while the claims do not require that (2), and that Peng discloses the entire preview image being photographed instead of just the target area (3). However, examiner disagrees with the applicant’s 3 arguments. Regarding (1), examiner agrees that the target area cannot be interpreted as the target composition information as a result of the amendment, however disagrees that it overcomes Peng. As noted in the updated rejection to claim 1 above, the target area can be interpreted as either the same as the preview image or the subjects/photographed people within the image. Regarding (2), the claims do not require that the photographer and/or photographed persons not adjust their positions prior to the photograph being taken, nor do the claims require the target area or the image to be smaller than the preview image. Lastly regarding (3), claim 1 states that the image comprises the target area as a target image (“acquiring, by the electronic device, an image comprising the target area as a target image”), which means the image can comprise more than just the target area. Since that it is the case, the interpretations that the target area is the photographed persons or the target area is the entire preview image are both applicable to the claim as a rejection. Examiner suggests directly claiming that the target area is smaller than the preview image and that the image comprises only the target area in order to overcome the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koh (US20080239104A1): Teaches aligning a preview image to match a reference composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178